United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-1157
                                    ___________

Danny Scott Long,                        *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the Eastern
                                         * District of Arkansas.
Steve Asemota, Dr.,                      *
                                         * [UNPUBLISHED]
             Appellee.                   *
                                    ___________

                          Submitted: April 3, 2001
                              Filed: April 9, 2001
                                  ___________

Before HANSEN, MORRIS SHEPPARD ARNOLD, and BYE, Circuit Judges.
                          ___________

PER CURIAM.

       Danny Scott Long appeals from the district court’s1 adverse grant of summary
judgment in his 42 U.S.C. § 1983 action. In an amendment to his complaint filed more
than three years after the complained-of conduct, Long alleged Dr. Asemota
deliberately delayed performing surgery on Long after a stabbing incident. Upon our
de novo review, we agree with the district court not only that Long’s claim against Dr.
Asemota was time-barred, see Ketchum v. City of W. Memphis, 974 F.2d 81, 82 (8th

      1
        The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas, adopting the report and recommendations of The Honorable John
F. Forster, Jr., United States Magistrate Judge for the Eastern District of Arkansas.
Cir. 1992) (§ 1983 claims are governed by general personal-injury statute of limitation
of state in which they accrued; in Arkansas, limitations period is 3 years); Fed. R. Civ.
P. 15(c)(3) (relation back of amendment changing party); but also that Long failed to
rebut Dr. Asemota’s evidence that he did not know of Long’s condition prior to the
doctor’s arrival in surgery, see Dulany v. Carnahan, 132 F.3d 1234, 1239 (8th Cir.
1997). Long’s remaining arguments are either meritless, or are being raised for the first
time on appeal. See Stuart v. Gen. Motors Corp., 217 F.3d 621, 630 (8th Cir. 2000)
(refusal to compel discovery); Stevens. v. Redwing, 146 F.3d 538, 546 (8th Cir. 1998)
(denial of request for appointed counsel); Schafer v. Moore, 46 F.3d 43, 45 (8th Cir.
1995) (per curiam) (declining to address argument first raised on appeal).

      Accordingly, we affirm. See 8th Cir. R. 47B. We deny all pending motions.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-